DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Japanese parent Application No. 2019-04802, filed on 08 March 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a degree of swirl calculation unit” in claim 1, line 2. Further description is not provided in the Specification. 
“a secondary flow candidate extraction unit” in claim 1, line 7. Further description is not provided in the Specification. 
“a feature amount calculation unit” in claim 1, line 10. Further description is not provided in the Specification. 
“a secondary flow determination unit” in claim 1, line 12. Further description is not provided in the Specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
With regard to claim 1, the claim recites “a degree of swirl calculation unit” (line 2), “a secondary flow candidate extraction unit” (line 7), “a feature amount calculation unit” (line 10), and “a secondary flow determination unit” (line 12). These structures do not have further description provided for them in the Specification. Therefore, it is unclear what specific structures correspond to these various units. Also, in claim 1, in the last line the claim recites “the secondary flow.” It is unclear whether this secondary flow corresponds to the previously established “secondary flow candidate” or if it is a new established limitation. For these reasons above, the claim is rendered indefinite under 35 USC 112b.
Claims 2-13 are also rejected under 35 USC 112b by virtue of dependency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed “a secondary flow detection program causing a computer to execute:…”, which is data per se. It is suggested to direct the claim to a non-transitory computer readable medium comprising program instructions that, when executed by a processor, perform the recited steps, if supported by the Specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyaji et al. (US 20170105699), in view of Pedrizzetti et al. (US 20080269611).
Regarding claim 1, Miyaji et al. teach (Fig. 1 and 3-7) a secondary flow detection device, comprising: 
a degree-of-swirl map calculation unit (velocity vector computation unit 40) that obtains a velocity vector map calculated based on an echo signal reflected by an inspection target (“The velocity vector computation unit 40 obtains a velocity vector for each of a plurality of sample points in a calculation coordinates system corresponding to a space in which the ultrasonic waves are transmitted and received.” (Para. [0034]), and calculates, as a degree-of-swirl map (shown in Fig. 5), a spatial distribution of an iso-degree-of-swirl line obtained by connecting the degree of swirl (note that, as described in the Specification para. [0054], Fig. 3 of the present application is an example of the degree-of-swirl map and Fig. 5 of the reference corresponds to the map shown in Fig. 3 of the present application); 
a secondary flow candidate extraction unit (vortex detection unit 50) that extracts, as a secondary flow candidate, an iso-degree-of-swirl line (i.e. streamline) satisfying a predetermined condition (i.e. if the streamline is a vortex) among the iso- degree-of-swirl line indicated in the degree-of-swirl map (“The vortex detection unit 50 determines, in accordance with a recurrence condition based on a distance from the start point SP to a point on the streamline, whether or not the streamline obtained from the start point SP is a vortex.” (Para. [0046]), “The vortex detection unit 50 determines, for each of a plurality of streamlines (see FIG. 3, for example) obtained from a plurality of start points SP, whether or not the streamline (flow of a blood flow) is a vortex. On determining that a streamline (a 
a feature amount calculation unit (vortex determination unit 50) that calculates a feature amount (i.e. recurrence condition) of the velocity vector inside the secondary flow candidate (“…a vortex detection unit configured to track a flow of the fluid based on the distribution of a motion vector and, based on the flow of the fluid satisfying a recurrence condition, detect a vortex within the fluid.” (Para. [0007]), “The vortex detection unit 50 determines, in accordance with a recurrence condition based on a distance from the start point SP to a point on the streamline, whether or not the streamline obtained from the start point SP is a vortex.” (Para. [0046]), “The vortex detection unit 50 determines, for each of a plurality of streamlines (see FIG. 3, for example) obtained from a plurality of start points SP, whether or not the streamline (flow of a blood flow) is a vortex. On determining that a streamline (a flow of fluid) which is tracked from each start point SP is a vortex, the vortex detection unit 50 confirms a flow outside that vortex and determines the outer edge of the vortex.”(Para. [0049]), “The vortex detection unit 50 determines, for each of a plurality of start points SP (see FIG. 3), whether or not each of a plurality of streamlines obtained from each start point SP is a vortex, and searches for a center point of a vortex when a streamline is determined as a vortex. When a plurality of vortexes which are detected have a center point at the same location, these vortexes are regarded as the same vortexes and treated as one group. Then, a vortex having the largest area, for example, among the plurality of vortexes having the same center point, is selected as a vortex corresponding to the center point.” (Para. [0055])); 
a secondary flow determination unit (vortex determination unit 50) that determines whether the secondary flow candidate is a desired secondary flow based on the feature amount (“…a vortex detection unit configured to track a flow of the fluid based on the distribution of a motion vector and, based on the flow of the fluid satisfying a recurrence condition, detect a vortex within the fluid.” (Para. 
a secondary flow extraction unit (display image forming unit 60) that extracts and outputs the secondary flow determined by the secondary flow determination unit (“A display image 64 illustrated in FIG. 7 is a specific example image formed by the display image forming unit 60, and specifically indicates a vortex within a blood flow detected by the vortex detection unit 50 in an ultrasound image indicating a cross section within the heart which is formed in the ultrasound image forming unit 20…For example, the outer edge of a vortex obtained by the vortex detection unit 50 is indicated within the display image 64. The display image 64 illustrated in FIG. 7 indicates, in dashed lines, outer edges of two vortexes.” (Para. [0056])).
However, Miyaji et al. do not teach that an iso-degree-of-swirl line obtained by connecting the degree of swirl specifically indicates an equal value and calculating, as a value indicating a degree of a spatial change of a velocity vector, a degree of swirl based on the velocity vector map.
In the same field of flow characterization, Pedrizzetti et al. teach (Fig. 4) that an iso-degree-of-swirl line specifically indicates an equal value (“The image on the left shows the steady stream of the flow in the left ventricle. The average or steady streaming vorticity is color mapped with shades of blue representing counter clockwise vorticity and shades of red representing clockwise vorticity. Arrows at regular, sparse locations are superimposed to represent the steady streaming velocity vectors (trajectories). Lines in the flow field are streamlines of the steady streaming velocity.” (Para. [0043])). 
Further, Pedrizzetti et al. teach calculating, as a value indicating a degree of a spatial change of a velocity vector, a degree of swirl (i.e. vorticity) based on the velocity vector map (“In act 34, the vorticity is determined for at least some of the locations for which velocity was determined. The vorticity of the velocity is determined. The vorticity is the curl of the velocity vector and is calculated from the velocity 
It would be obvious to one skilled in the art before the effective filing date to modify Miyaji et al. by having the an iso-degree-of-swirl line obtained by connecting the degree of swirl specifically indicate an equal value as taught by Pedrizzetti et al., because the "steady-streaming" field does not depend on time and may be visualized as a simple image. Further, the steady streaming flow imaging provides a synthesis of the time periodic cardiovascular flow to evidence the flow structure for diagnostic purposes. (Para. [0040]).
It would be obvious to one skilled in the art before the effective filing date to further modify the degree-of-swirl map calculation unit of Miyaji et al. by calculating, as a value indicating a degree of a spatial change of a velocity vector, a degree of swirl (i.e. vorticity) based on the velocity vector map, as taught by Pedrizzetti et al., in order to further evaluate blood flow and improve diagnosis given that vortices are produced downstream of a stenosis (Para. [0003]).
Regarding claim 2, Miyaji et al. teach that the feature amount calculation unit (50) calculates the feature amount of the velocity vector near the outside of the secondary flow candidate (“…and determine an outer edge of the vortex based on a flow of fluid obtained from an outermost start point which is determined to correspond to a vortex. (Para. [0013]), “The distance L may be calculated using any reference point other than the start point SP of a streamline. For example, a reference point may be set near the start point SP or near the streamline to measure the distance L from the reference point to a measurement point on the streamline... the recurrence condition based on the distance L…” (Para. 
Regarding claim 3, Miyaji et al. teach that the feature amount calculation unit calculates the feature amount based on a coordinate of a point at which an absolute value of a velocity is minimum in the velocity vector map (“…and determine an outer edge of the vortex based on a flow of fluid obtained from an outermost start point which is determined to correspond to a vortex. (Para. [0013]), “The distance L may be calculated using any reference point other than the start point SP of a streamline. For example, a reference point may be set near the start point SP or near the streamline to measure the distance L from the reference point to a measurement point on the streamline... the recurrence condition based on the distance L…” (Para. [0048]); note that the recurrence condition is based on the distance and the distance can be calculated using any point including a point at which an absolute value of a velocity is minimum in the velocity vector map).
Regarding claim 4, Miyaji et al. teach that the feature amount is a quantitative value based on a shape of the iso-degree-of-swirl line indicating the secondary flow candidate, a coordinate of a representative point of the secondary flow candidate, or a velocity gradient (“…and determine an outer edge of the vortex based on a flow of fluid obtained from an outermost start point which is determined to correspond to a vortex. (Para. [0013]), “The distance L may be calculated using any reference point other than the start point SP of a streamline. For example, a reference point may be set near the start point SP or near the streamline to measure the distance L from the reference point to a measurement point on the streamline... the recurrence condition based on the distance L…” (Para. [0048]); note that the recurrence condition is based on the distance and the distance can be calculated using any point as well as the outermost start point of the vortex/secondary flow candidate).
Regarding claim 5, modified Miyaji et al. teach the device set forth above but fail to teach that the degree-of-swirl map calculation unit calculates a vorticity as the degree of swirl and calculates, as 
In the same field of flow characterization, Pedrizzetti et al. teach (Fig. 4) calculating a vorticity as the degree of swirl (“In act 34, the vorticity is determined for at least some of the locations for which velocity was determined. The vorticity of the velocity is determined. The vorticity is the curl of the velocity vector and is calculated from the velocity vectors. The vorticity is computed from a curl combination of derivatives of the velocity field: in two dimensional flow the vorticity is a scalar quantity that is given by the difference between the x-derivative of the v.sub.y(x,y,t) and the y-derivative of the v.sub.x(x,y,t); in three-dimensional fields the vorticity is also a vector by similar differences between velocity derivatives.” (Para. [0030]); note that, as described in the Specification para. [0055], “The representative degree of swirl is the vorticity which is a hydrodynamic parameter.”) and calculating, as the degree-of-swirl map (shown in Fig. 4), a spatial distribution of an iso-vorticity line obtained by connecting equal vorticity (“In act 44, a characteristic of a vortex is extracted. The location, size, shape, strength, or combinations thereof are determined for one or more vortices…The location is determined from the point of maximum steady state vorticity.” (Para. [0050]-[0051])).
It would be obvious to one skilled in the art before the effective filing date to modify the degree-of-swirl map calculation unit of Miyani et al. by calculating a vorticity as the degree of swirl and calculating, as the degree-of-swirl map, a spatial distribution of an iso-vorticity line obtained by connecting equal vorticity, as taught by Pedrizzetti et al., in order to further evaluate blood flow and improve diagnosis given that vortices are produced downstream of a stenosis (Para. [0003]).
Regarding claim 6, modified Miyaji et al. teach the device set forth above but fail to teach that a point where the degree of swirl takes an extreme value is extracted as a representative point of the secondary flow candidate in the degree-of-swirl map.

It would be obvious to one skilled in the art before the effective filing date to further modify Miyani et al. by having a point where the degree of swirl takes an extreme value is extracted as a representative point of the secondary flow candidate in the degree-of-swirl map, as taught by Pedrizetti et al., in order to further evaluate blood flow and improve diagnosis given that vortices are produced downstream of a stenosis (Para. [0003]).
Regarding claim 7, Miyaji et al. teach the iso-degree-of-swirl line where the degree of swirl is equal to or greater than a predetermined threshold value is extracted as the secondary flow candidate in the degree-of-swirl map (“…a vortex detection unit configured to track a flow of the fluid based on the distribution of a motion vector and, based on the flow of the fluid satisfying a recurrence condition, detect a vortex within the fluid.” (Para. [0007]), “The vortex detection unit 50 determines, in accordance with a recurrence condition based on a distance from the start point SP to a point on the streamline, whether or not the streamline obtained from the start point SP is a vortex.” (Para. [0046]), “The vortex detection unit 50 determines, for each of a plurality of streamlines (see FIG. 3, for example) obtained from a plurality of start points SP, whether or not the streamline (flow of a blood flow) is a vortex. On determining that a streamline (a flow of fluid) which is tracked from each start point SP is a vortex, the vortex detection unit 50 confirms a flow outside that vortex and determines the outer edge of the vortex.”(Para. [0049]), “The vortex detection unit 50 determines, for each of a plurality of start points SP 
Regarding claim 8, Miyaji et al. teach that the secondary flow determination unit determines a condition for determining whether the secondary flow candidate is a desired secondary flow.
However, Miyaji et al. fail to teach that determining whether the secondary flow candidate is a desired secondary flow is specifically according to a condition input by a user. 
In the same field of flow characterization, Pedrizzetti et al. teach determining whether the secondary flow candidate is a desired secondary flow is specifically according to a condition input by a user (“…a user input is provided for manual or assisted selection of display maps, vortex properties to be determined, region of interest selection, border definition, or other control.” (Para. [0055])).
It would be obvious to one skilled in the art before the effective filing date to modify the secondary flow determination unit of Miyaji et al. by determining whether the secondary flow candidate is a desired secondary flow is specifically according to a condition input by a user, as taught by Pedrizzetti et al., in order to accommodate manual or assisted selection of the vortex (i.e. secondary flow candidate) properties (Para. [0055]).
Regarding claim 9, Miyaji et al. teach that the secondary flow determination unit determines a condition for determining whether the secondary flow candidate is a desired secondary flow for each velocity vector map (“…a vortex detection unit configured to track a flow of the fluid based on the 
Regarding claim 10, Miyaji et al. teach that the secondary flow determination unit determines a condition for determining whether the secondary flow candidate is a desired secondary flow based on velocity information (“…a vortex detection unit configured to track a flow of the fluid based on the distribution of a motion vector and, based on the flow of the fluid satisfying a recurrence condition, detect a vortex within the fluid.” (Para. [0007]), “The above configuration of the device for detecting a vortex within fluid based on whether or not the flow of the fluid satisfies the recurrence condition can free users from complicated operations for detecting a vortex, for example, and, in some embodiments, can eliminate user operations for detecting a vortex.” (Para. [0010]), “The vortex detection unit 50 determines, in accordance with a recurrence condition based on a distance from the start point SP to a point on the streamline, whether or not the streamline obtained from the start point SP is a vortex.” (Para. [0046]), note that “based on the distribution of a motion vector” corresponds to “based on velocity information”).
Regarding claim 11, Miyaji et al. teach the secondary flow determination unit determines a condition for determining whether the secondary flow candidate is a desired secondary flow automatically based on information from an external device (“…a vortex detection unit configured to 
Regarding claim 12, Miyaji et al. teach (Fig. 1 and 3-7) a secondary flow detection program causing a computer to execute: 
a degree-of-swirl map calculation step of obtaining a velocity vector map calculated based on an echo signal reflected by an inspection target (“The velocity vector computation unit 40 obtains a velocity vector for each of a plurality of sample points in a calculation coordinates system corresponding to a space in which the ultrasonic waves are transmitted and received.” (Para. [0034]), and calculating, as a degree-of-swirl map (shown in Fig. 5), a spatial distribution of an iso-degree-of-swirl line obtained by connecting the degree of swirl (note that, as described in the Specification para. [0054], Fig. 3 of the present application is an example of the degree-of-swirl map and Fig. 5 of the reference corresponds to the map shown in Fig. 3 of the present application); 

a feature amount calculation step of calculating a feature amount (i.e. recurrence condition) of the velocity vector inside the secondary flow candidate (“…a vortex detection unit configured to track a flow of the fluid based on the distribution of a motion vector and, based on the flow of the fluid satisfying a recurrence condition, detect a vortex within the fluid.” (Para. [0007]), “The vortex detection unit 50 determines, in accordance with a recurrence condition based on a distance from the start point SP to a point on the streamline, whether or not the streamline obtained from the start point SP is a vortex.” (Para. [0046]), “The vortex detection unit 50 determines, for each of a plurality of streamlines (see FIG. 3, for example) obtained from a plurality of start points SP, whether or not the streamline (flow of a blood flow) is a vortex. On determining that a streamline (a flow of fluid) which is tracked from each start point SP is a vortex, the vortex detection unit 50 confirms a flow outside that vortex and determines the outer edge of the vortex.”(Para. [0049]), “The vortex detection unit 50 determines, for each of a plurality of start points SP (see FIG. 3), whether or not each of a plurality of streamlines obtained from each start point SP is a vortex, and searches for a center point of a vortex when a streamline is determined as a vortex. When a plurality of vortexes which are detected have a center 
a secondary flow determination step of determining whether the secondary flow candidate is a desired secondary flow based on the feature amount (“…a vortex detection unit configured to track a flow of the fluid based on the distribution of a motion vector and, based on the flow of the fluid satisfying a recurrence condition, detect a vortex within the fluid.” (Para. [0007]), “The vortex detection unit 50 determines, in accordance with a recurrence condition based on a distance from the start point SP to a point on the streamline, whether or not the streamline obtained from the start point SP is a vortex.” (Para. [0046])); and 
a secondary flow extraction step of extracting and outputting the secondary flow determined by the secondary flow determination unit (“A display image 64 illustrated in FIG. 7 is a specific example image formed by the display image forming unit 60, and specifically indicates a vortex within a blood flow detected by the vortex detection unit 50 in an ultrasound image indicating a cross section within the heart which is formed in the ultrasound image forming unit 20…For example, the outer edge of a vortex obtained by the vortex detection unit 50 is indicated within the display image 64. The display image 64 illustrated in FIG. 7 indicates, in dashed lines, outer edges of two vortexes.” (Para. [0056])).
However, Miyaji et al. do not teach that an iso-degree-of-swirl line obtained by connecting the degree of swirl specifically indicates an equal value and calculating, as a value indicating a degree of a spatial change of a velocity vector, a degree of swirl based on the velocity vector map.
In the same field of flow characterization, Pedrizzetti et al. teach (Fig. 4) that an iso-degree-of-swirl line specifically indicates an equal value (“The image on the left shows the steady stream of the flow in the left ventricle. The average or steady streaming vorticity is color mapped with shades of blue representing counter clockwise vorticity and shades of red representing clockwise vorticity. Arrows at 
Further, Pedrizzetti et al. teach calculating, as a value indicating a degree of a spatial change of a velocity vector, a degree of swirl (i.e. vorticity) based on the velocity vector map (“In act 34, the vorticity is determined for at least some of the locations for which velocity was determined. The vorticity of the velocity is determined. The vorticity is the curl of the velocity vector and is calculated from the velocity vectors. The vorticity is computed from a curl combination of derivatives of the velocity field: in two dimensional flow the vorticity is a scalar quantity that is given by the difference between the x-derivative of the v.sub.y(x,y,t) and the y-derivative of the v.sub.x(x,y,t); in three-dimensional fields the vorticity is also a vector by similar differences between velocity derivatives.” (Para. [0030]); note that, as described in the Specification para. [0055], “The representative degree of swirl is the vorticity which is a hydrodynamic parameter.”).
It would be obvious to one skilled in the art before the effective filing date to modify Miyaji et al. by having the an iso-degree-of-swirl line obtained by connecting the degree of swirl specifically indicate an equal value as taught by Pedrizzetti et al., because the "steady-streaming" field does not depend on time and may be visualized as a simple image. Further, the steady streaming flow imaging provides a synthesis of the time periodic cardiovascular flow to evidence the flow structure for diagnostic purposes. (Para. [0040]).
It would be obvious to one skilled in the art before the effective filing date to further modify the degree-of-swirl map calculation unit of Miyaji et al. by calculating, as a value indicating a degree of a spatial change of a velocity vector, a degree of swirl (i.e. vorticity) based on the velocity vector map, as taught by Pedrizzetti et al., in order to further evaluate blood flow and improve diagnosis given that vortices are produced downstream of a stenosis (Para. [0003]).
Regarding claim 13, Miyaji et al. teach (Fig. 1) an ultrasonic signal processing device, comprising the secondary flow detection device (“FIG. 1 is a diagram illustrating a whole structure of an ultrasonic diagnostic device according to a preferable embodiment of the present invention. The ultrasonic diagnostic device illustrated in FIG. 1 has a function to detect a vortex of fluid within an organism, and may particularly detect a vortex of a blood flow within a heart.” (Para. [0027])).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tanaka et al. (US 20160361040) refers to ultrasonic image pickup device and method. The subject matter contained in this patent is relevant to a portion of the art being considered for this examination; therefore, it was included as relevant prior art.
Pedrizzetti et al. (US 20120265075) refers to a method of transforming a Doppler velocity dataset into a velocity vector field. The subject matter contained in this patent is relevant to a portion of the art being considered for this examination; therefore, it was included as relevant prior art. 
Abe et al. (US 20150094584) refers to ultrasound diagnosis apparatus and image processing apparatus. The subject matter contained in this patent is relevant to a portion of the art being considered for this examination; therefore, it was included as relevant prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELISA E CARTER whose telephone number is (571)272-7235.  The examiner can normally be reached on M-F 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.C./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793